Citation Nr: 1607561	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  09-18 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a left eye disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to March 1982.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2012, the Board remanded the matters pertaining to a psychiatric disorder and a left eye disability for further evidentiary development and deferred the matter pertaining to the diabetes mellitus, and the case is again before the Board for further appellate proceedings. 

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2009 Form 9, the Veteran requested a Board hearing at his local VA office (travel Board hearing).  In an April 2011 letter to the Veteran, the RO stated that records show that he was incarcerated at that time and that there are no provisions to hold hearings with the Board at a facility other than the RO.  The RO notified the Veteran that it is his responsibility to attend his hearing at the designated location.  In a September 2011 letter, the RO informed the Veteran that his travel Board hearing was scheduled for October 2011.  

In response, the Veteran submitted a letter in September 2011, in which he states that because he is incarcerated, he is unable to attend his travel Board hearing and he requested that his hearing be rescheduled.  In another September 2011 letter, the Veteran stated that he wishes to reschedule his hearing for when he is released from incarceration, and the Veteran expressly stated he does not want to withdraw his hearing request.  The Veteran failed to appear for his scheduled October 2011 travel Board hearing

In the March 2012 Board remand, the Board noted in the introduction that the Veteran was incarcerated and wanted to reschedule his hearing.  In the body of the remand, the Board noted that the Veteran has the option to have a hearing but that a hearing is not necessary for the final adjudication of his appeal, and the Board noted that the Veteran should let the RO or Board know how he wants to proceed.  However, the Board did not include a remand directive requesting the RO to contact the Veteran and notify him as to the same.  

The record shows that the Veteran was released from incarceration in 2014, but there is no indication that the travel Board hearing was rescheduled, and the Veteran has not withdrawn his prior request for a hearing before the Board.  Therefore, the case must be returned to the AOJ so that a travel Board hearing may be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel Board hearing (or video hearing if he should prefer) before the Board.  Thereafter, process the appeal in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




